Citation Nr: 9922746	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
January 1970.

This matter arises from January and December 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In January 1997, 
the RO denied an increased rating for PTSD, and in December 
1997, the RO determined that the veteran was not unemployable 
by reason of PTSD symptoms.  This appeal followed.  The case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.


REMAND

The veteran appeared for a hearing before the undersigned 
Board Member sitting in Cleveland in April 1999.  At that 
time, the veteran testified that he was receiving Social 
Security Administration (SSA) disability benefits because of 
his back, knee, shoulder and hips.  He further testified that 
his primary problem is depression and that his PTSD symptoms 
have prevented him from keeping a job.  He stated that even 
if he can find employment, he cannot stay employed because he 
cannot get along with people, particularly supervisors.  His 
records reveal multiple hospital admissions and continued 
psychiatric treatment for PTSD and bipolar disorder.  He has 
had a variety of global assessment of functioning (GAF) 
scores ranging from 20 to 60, with the most recent being 
recorded as 50 or thereabouts.   

While the veteran testified that his SSA benefit was based 
upon orthopedic disability, such claims usually include 
evidence as to all disorders which might render an individual 
unemployable.  Thus, the Board is of the opinion that action 
to obtain all Social Security records might bring additional 
evidence to light which would be pertinent to the PTSD and 
unemployability claims.  See Hayes v. Brown 9 Vet. App. 67, 
74 (1996).  In addition, the Board finds that a 
neuropsychiatric evaluation to determine the veteran's 
current level of functioning, and an opinion from the VA 
psychiatrist regarding the impact of the veteran's PTSD 
symptomatology upon his employability, is essential in 
determining this claim.  

Therefore, in view of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
pertinent to the veteran, together with 
copies of medical records reviewed in 
connection with any such claims.   

2.  The veteran should be afforded a VA 
neuro-psychiatric examination to 
determine his present level of disability 
with regard to his psychiatric 
disability, in particular, PTSD 
symptomatology.  The report of 
examination should include a clear 
diagnosis of each psychiatric disorder 
and a numerical score based upon the GAF 
accompanied by an interpretation of the 
score and reconciliation with the wide 
ranging scores already of record.  If 
possible, the examiner should 
differentiate symptomatology attributable 
to varying psychiatric disorders, and 
specifically offer an opinion as to how 
the veteran's PTSD symptomatology affects 
his employability and whether he is able 
to obtain more than marginal employment 
due to PTSD.  Copies of all pertinent 
medical records in the veteran's claims 
file or the claims file must be made 
available to the examiner for review.

3.  After completion of the above, and 
any additional development which the RO 
deems necessary, the RO should review the 
expanded record to determine whether the 
veteran's claims can be granted.  If 
either of the claims are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






